[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                       MAY 18, 2011
                                            No. 10-14727                JOHN LEY
                                        Non-Argument Calendar             CLERK
                                      ________________________

                                D.C. Docket No. 3:10-cr-00046-RV-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                               Plaintiff-Appellee,

                                               versus

ADAM M. PETERSEN,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (May 18, 2011)

Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

         Adam Petersen appeals his sentence of imprisonment for 121 months

following his conditional plea of guilt for receipt of child pornography. 18
U.S.C. § 2252A(a)(2), (b)(1). Petersen argues that the district court erred in

applying the two-level enhancement for distribution of child pornography based

on his use of a peer-to-peer file-sharing network. U.S.S.G. § 2G2.2(b)(3)(F).

Petersen contends that he had inexpert knowledge about how peer-to-peer filing-

sharing worked, and there was no evidence that he understood the uploading or

“sharing” capabilities of the software he used. We affirm.

      We review the interpretation of the Sentencing Guidelines de novo and any

underlying findings of fact for clear error. United States v. Zaldivar, 615 F.3d

1346, 1350 (11th Cir. 2010), cert. denied, 131 S. Ct. 959 (2011). “[F]actual

findings used to support a sentencing enhancement must be based on reliable and

specific evidence and cannot be based on speculation.” United States v. Newman,

614 F.3d 1232, 1238 (11th Cir. 2010).

      Under section 2G2.2(b)(3)(F) of the Guidelines, a defendant’s base offense

level for a child pornography offense may be enhanced by two levels if it involves

“distribution,” other than distribution for pecuniary gain, for value, or to a minor.

Distribution is defined broadly as follows:

      any act, including possession with intent to distribute, production,
      transmission, advertisement, and transportation, related to the transfer
      of material involving the sexual exploitation of a minor. Accordingly,
      distribution includes posting material involving the sexual exploitation
      of a minor on a website for public viewing but does not include the mere

                                          2
      solicitation of such material by a defendant.

U.S.S.G. § 2G2.2, cmt. n.1. Section 2G2.2(b)(1) provides for a two-level

reduction in the base offense level when the defendant’s conduct is limited to

receipt or solicitation, and the defendant did not intend to traffic in or distribute

child pornography.

      The district court did not clearly err in finding that Petersen understood the

capabilities of the file-sharing software he used. Petersen admitted to

downloading and installing the software, he was the most computer literate person

in the household, and he preferred the Shareaza file-sharing program over other

programs because of its search capabilities. The blocking feature in Shareaza was

not enabled. Child pornography was downloaded by authorities from Petersen’s

computer in a folder that was open to share files with any computer with which it

was connected. Based on this record, the district court did not err in finding that

Petersen committed distribution within the meaning of section 2G2.2(b)(3)(F).

      AFFIRMED.




                                           3